DETAILED ACTION
This communication is responsive to the application, filed March 31, 2021.  Claims 1-22 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on March 31, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 12, 14, and 15, respectively, of copending Application No. 17/247,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. ‘710 recites similar limitations as the instant application and are obvious variants of the instant application.
Claims 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-23, 27, 29, and 30, respectively, of copending Application No. 17/247,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. ‘710 recites similar limitations as the instant application and are obvious variants of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2016/0335166 A1) in view of Resch (US 2018/0107544 A1).

As per claim 1:  A method comprises: 
5determining, by an analysis system that includes one or more computing entities, a system aspect of a system for an issue recovery plan evaluation, wherein the system aspect includes at least one system element of the system, at least one system criteria of the system, and at least one system mode of the system; 
George discloses [Fig. 1; 0020-0025] the recovery system of network environment is configured to optimize the recovery process in a distributed storage system.  George further discloses [Fig. 1; 0037] the recovery plan module can be configured to generate a recovery plan based on recovery parameters, policies, metrics, or a combination thereof.
determining, by the analysis system, at least one evaluation perspective for use in performing the issue recovery plan evaluation on the system aspect; 10 
George discloses [Fig. 1; 0031-0032] policy module can provide or interact with a user/admin to enable policies to be configured for tenants of the distributed storage system.  The policy module may store updated and modified policies in policies repository.
determining, by the analysis system, at least one evaluation viewpoint for use in performing the issue recovery plan evaluation on the system aspect; 
George discloses [Fig. 1; 0027] metrics collectors configured to push system metrics of storage nodes to the recovery system.  The metrics can include information related to current system activity, current CPU utilization, disk usage or load on the storage nodes.
obtaining, by the analysis system, issue recovery plan data regarding the system aspect in 15accordance with the at least one evaluation perspective and the at least one evaluation viewpoint; and 
calculating, by the analysis system, an issue recovery plan rating as a measure of issue recovery plan maturity for the system aspect based on the issue recovery plan data, the at least one 20evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric.  
George discloses [Fig. 1; 0037] the recovery plan module can be configured to generate a recovery plan based on recovery parameters, policies, metrics, or a combination thereof.  George discloses calculating a recovery plan based on a plurality of factors, but fails to explicitly disclose issue recovery rating.  Resch discloses a similar method, which further teaches [0048] ranking the plurality of recovery alternatives and selecting one of the plurality of recovery techniques based on a most favorably ranked recovery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of George with that of Resch.  One would have been motivated to calculate issue recovery rating because it allows to select a most favorable recovery technique [Resch; 0048].

As per claim 2:  The method of claim 1 further comprises: 
receiving, by the analysis system, an input, wherein the input identifies at least one of:
the system aspect; 
George discloses [0016] each object can include metadata and a unique identifier.  
the at least one evaluation perspective; and 
George discloses [Fig. 1; 0031-0032] policy module can provide or interact with a user/admin to enable policies to be configured for tenants of the distributed storage system.  The policy module may store updated and modified policies in policies repository.
the at least one evaluation viewpoint.
George discloses [Fig. 1; 0037] the recovery plan module can be configured to generate a recovery plan based on recovery parameters, policies, metrics, or a combination thereof.

As per claim 3:  The method of claim 1 further comprises: 
a system element of the at least one system element includes an enterprise identifier, an organization identifier, a division identifier, a department identifier, a group identifier, a sub-5group identifier, a device identifier, a software identifier, or an internet protocol address identifier; 
George discloses [0016] each object can include metadata and a unique identifier.  
a system criteria of the at least one system criteria being system guidelines, system requirements, system design, system build, or resulting system; and 10 
George discloses [Fig. 1; 0031-0032] policy module can provide or interact with a user/admin to enable policies to be configured for tenants of the distributed storage system.  The policy module may store updated and modified policies in policies repository.
a system mode of the at least one system mode being assets, system functions, or security functions.  
George discloses [Fig. 1; 0037] the recovery plan module can be configured to generate a recovery plan based on recovery parameters, policies, metrics, or a combination thereof.

As per claim 4:  The method of claim 1 further comprises: 15 an evaluation perspective of the at least one evaluation perspective being an understanding perspective, an implementation perspective, an operation perspective, or a self-analysis perspective.  
George discloses [Fig. 1; 0031-0032] policy module can provide or interact with a user/admin to enable policies to be configured for tenants of the distributed storage system.  The policy module may store updated and modified policies in policies repository.
20
As per claim 5:  The method of claim 1 further comprises: an evaluation viewpoint of the at least one evaluation viewpoint being a disclosed viewpoint, a discovered viewpoint, or a desired viewpoint.  
George discloses [Fig. 1; 0027] metrics collectors configured to push system metrics of storage nodes to the recovery system.  The metrics can include information related to current system activity, current CPU utilization, disk usage or load on the storage nodes.
25
As per claim 6:  The method of claim 1 further comprises: an evaluation rating metric of the at least one evaluation rating metric being a process rating metric, a policy rating metric, a procedure rating metric, a certification rating, a documentation rating metric, or an automation rating metric.  
George discloses [0037-0038] the recovery operation priority parameters defines the priority for recovery operations.  If the client operation priority parameter is set to high, then the recovery operation priority parameter may be set to low, and vice versa.  Additionally, in some instances these parameters may be equal, causing the recovery operations and the client operations to have the same priority.

As per claim 7:  The method of claim 1, wherein the obtaining the issue recovery plan data comprises: determining data gathering parameters regarding the system aspect in accordance with the at least one evaluation perspective, the at least one evaluation viewpoint, and the least one 5evaluation rating metric; 
George discloses [Fig. 1; 0031-0032] policy module can provide or interact with a user/admin to enable policies to be configured for tenants of the distributed storage system.  The policy module may store updated and modified policies in policies repository.  George further discloses [Fig. 1; 0027] metrics collectors configured to push system metrics of storage nodes to the recovery system.  The metrics can include information related to current system activity, current CPU utilization, disk usage or load on the storage nodes.
identifying the at least one system element of the system aspect based on the data gathering parameters; 
obtaining issue recovery plan information from the at least one system element in accordance with the data 10gathering parameters; and 
George discloses [0041] recovery plan module can also identify policies associated with data on a failed node.  The recovery plan module can determine an appropriate recovery order for the data to be recovered based on the identified policies and on the generated recovery parameters.
recording the issue recovery plan information from the at least one system element to produce the issue recovery plan data.
George discloses [Fig. 1; 0037] the recovery plan module can be configured to generate a recovery plan based on recovery parameters, policies, metrics, or a combination thereof.

As per claim 8:  The method of claim 7, wherein the data gathering parameters is regarding at least one of: during event recovery plan execution; and 15after event recovery plan execution.
George discloses [0013] each storage node can include a metrics collector for providing real-time metrics associated with the storage nodes to the recovery system.

As per claims 12-19:  Although claims 12-19 are directed towards a device claim, it is rejected under the same rationale as the method claims 1-8 above.

Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Resch and further in view of Hirst et al. (US 6,581,166 B1).

As per claim 10:  The method of claim 1 further comprises at least one of: 
determining, by the analysis system, a system criteria deficiency of the system aspect based on the issue recovery plan rating and the issue recovery plan data; 20 
determining, by the analysis system, a system mode deficiency of the system aspect based on the issue recovery plan rating and the issue recovery plan data; 
determining, by the analysis system, an evaluation perspective deficiency of the system aspect 25based on the issue recovery plan rating and the issue recovery plan data; and 
determining, by the analysis system, an evaluation viewpoint deficiency of the system aspect based on the issue recovery plan rating and the issue recovery plan data.
George and Resch disclose the method of claim 1, but fail to explicitly disclose determining a deficiency in the recovery plan.  Hirst discloses a similar method, which further teaches [col. 2, lines 8-28] specialized topologies to effect fault recovery are still deficient as currently implemented.  A redundant fault recovery system is needed to correct the specialized topology deficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of George and Resch with that of Hirst.  One would have been motivated to determine a deficiency because it allows to recover from timely network faults [Hirst; col. 2, lines 8-28].

As per claim 11:  The method of claim 1 further comprises: 
30determining, by the analysis system, a deficiency of the system aspect based on the issue recovery rating and the issue recovery data; 
determining, by the analysis system, whether the deficiency is auto-correctable; and 
FCO00030-01175when the deficiency is auto-correctable, auto-correcting, by the analysis system, the deficiency.
George and Resch disclose the method of claim 1, but fail to explicitly disclose determining a deficiency in the recovery and correcting the deficiency.  Hirst discloses a similar method, which further teaches [col. 2, lines 8-28] specialized topologies to effect fault recovery are still deficient as currently implemented.  A redundant fault recovery system is needed to correct the specialized topology deficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of George and Resch with that of Hirst.  One would have been motivated to correct the recovery deficiency because it allows to recovery from timely network faults [Hirst; col. 2, lines 8-28].

As per claims 21 and 22:  Although claims 21 and 22 are directed towards a device claim, they are rejected under the same rationale as the method claims 10 and 11 above.

Allowable Subject Matter
Claims 9 and 20 are objected to (rejected) as being dependent upon a rejected base claim, but would be allowable if they overcome the Double Patenting rejection above and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 8,145,428 B1 – Saleri discloses evaluation tool is intended to provide decision makers with an objective, simplified and rapid methodology to evaluate and grade the current recovery efficiency of a particular reservoir by relating it to the ideal recovery efficiency for the reservoir.  
·         US 20190186920 A1 – Leach discloses sensor data processing from one or more IMUs.  Based at least in part on the IMU data, the system can identify an IMU data offset from a deficient IMU, and generate an offset compensation to compensate for the IMU data from the deficient IMU.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114